Title: From George Washington to John Trumbull, 25 July 1798
From: Washington, George
To: Trumbull, John

 

Dear Sir,
Mount Vernon, 25th July 1798

Your favor of the 6th of Mar. with the proofs of the two first Prints of the American Revolution came duly to hand, and merit those thanks which I offer with great cordiality.
Such repeated proofs of your kind attention to me, affect my Sensibility without enabling me to express it in the manner I wish; further than to assure you, in strong terms, of my sincere friendship; of which I hope, & trust, you had no doubts before.
New Scenes are opening upon us, and a very unexpected one, as it respects myself, is unfolding. What will be the final result of these measures is only known to that Providence in whose directions all things are. When I bid adieu last to the Theatre of public life, I thought it was hardly possible that any event would arise, in my day, that could induce me to tread that stage again.
But this is an age of Wonders, and I have once more consented to become an Actor in the great Drama. The conduct of the French Nation towards our own, has been so extraordinary and outrageous, as to have drawn forth an expression of the public sentiment as unequivocal, & pleasing to the friends of this Country, as it was unexpected, and must be Mortifying to the Rulers of that—and their Partizans here. Both of whom, it is now evident, have been greatly mistaken in their calculation of the temper of the People, from one end of the Union to the other.
When may we look for the pleasure of seeing you in this Country again? Mrs Washington (who is as well as usual) and Miss Custis unite with me in every good wish for you; and with much truth I remain, Dear Sir, Your Most Obedt & Affecte Servt

Go: Washington

